Citation Nr: 1732305	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-10 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for lower abdominal disorder.

2. Entitlement to a rating in excess of 10 percent for degenerative changes with chondromalacia patella, right knee.

3. Entitlement to a rating in excess of 10 percent for degenerative changes with chondromalacia patella, left knee.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband.


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to May 1982 and from April 2003 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 and July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  The Board notes that the Veteran's husband, H.G. and another American Legion representative, A.D.W., were also present at the hearing.  A transcript of the hearing is of record.

The Board also notes that the RO did not issue a Supplemental Statement of the Case following receipt of additional medical records.  In addition, the Board notes that the Veteran testified at a November 2016 Board hearing that she was looking to gain entitlement to service connection for her bladder surgery, secondary to endometriosis.  On remand, the RO should work with the Veteran with respect to filing a claim for service connection for that disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for a lower abdominal disorder and entitlement to a rating in excess of 10 percent for degenerative changes with chondromalacia patella, right knee and in excess of 10 percent for degenerative changes with chondromalacia patella, left knee.  Regarding the Veteran's lower abdominal disorder, in May 1978, the Veteran's entrance examination noted that the Veteran's abdomen and viscera were normal, there were no stomach, liver or intestinal problems and that the Veteran was in good health.  However, later service treatment records show that the Veteran was consistently seen for lower abdominal pain.  

Specifically, in January 1981, the Veteran was seen for abdominal pain.  The physician stated that the possible cause of this pain was bowel problems - inflamed colon, and said that endometriosis could not be ruled out.  In February 1982, the Veteran again was seen for abdominal pain.  At this time, the physician stated that her pain was suggestive of ulcerative colitis.  In May 1982, the Veteran's separation examination noted that the abdomen and viscera were abnormal, and that the Veteran had chronic lower abdomen pain since 1980.  The separation examiner diagnosed the Veteran with intermittent lower abdomen pain - unknown etiology.

Private treatment records in January and February 2003 showed that the Veteran was seen for persistent pelvic pain and underwent exploratory laparotomy.  

In May 2003, service treatment records showed that the Veteran had lower abdominal pain.  In addition, it documented that the Veteran underwent a hysterectomy.

In December 2003, private treatment records noted that the Veteran's urologic physical examination was unremarkable with a normal renal ultrasound and no evidence of ureteral obstruction.  The physician noted that there was a small 10 mm polyp on the floor of the bladder; however the physician determined that this would not cause abdominal discomfort.  In December 2003, the Veteran also underwent a colonoscopy which failed to show a reason for abdominal pain.

In July 2010, the Veteran submitted a statement regarding her lower abdominal disorder.  She reported that when she started having abdominal discomfort in service, she saw her gynecologist which resulted in changing birth control pills several times.  As the discomfort grew worse, she had numerous examinations, but there was no diagnosis.  The Veteran stated that when she saw a private doctor in 1982, she was told she needed a hysterectomy; however, declined to get one at that time because of her age.  She eventually underwent a two part hysterectomy in 1998 and 2003.      

In February 2011, the Veteran was afforded a VA examination for her lower abdominal disorder.  The Veteran reported experiencing discomfort since 1978 and was seen by military personnel but a diagnosis was never rendered.  The Veteran stated she was told she suffered from endometriosis and in 1998 and 2003 and underwent a hysterectomy, which did not alleviate her discomfort.  She also said that she was now told that her discomfort was due to scarring from the surgical procedure; however, the Veteran said that her discomfort was similar to what she felt before the hysterectomy.  The examiner noted that the Veteran was evaluated for a peptic ulcer in 1995 and was treated.  The examiner diagnosed the Veteran with lower abdominal discomfort, diagnoses uncertain, likely irritable bowel/function bowel syndrome.  The examiner stated that none of the Veteran's private records were available, and that endometriosis was not noted in service and there were no private pathology reports available to confirm that diagnosis.

In November 2016, the Veteran testified at a Board hearing regarding her claims.  The Veteran stated that after she left service she was told she had endometriosis and underwent a hysterectomy.  However, there was still pain following this procedure.  Due to this, she then had surgery on her bladder because she was told the endometriosis had moved to her bladder.  The Veteran also said that her lower abdominal disorder was called irritable bowel syndrome at one point.  

For the lower abdominal disorder, a new opinion or examination and opinion is needed to address the Veteran's treatment in service and after service, and consider the several diagnoses made throughout treatment, including endometriosis, hysterectomy, and irritable bowel syndrome.  

Regarding the Veteran's knees, in February 2011, the Veteran was afforded a VA examination for her joints.  The Veteran described aching pain in both knees with varying intensity.  The pain was accompanied by stiffness and weakness, and the Veteran stated that the left knee sometimes buckled.  Flare-ups occurred one to two times per week and were aggravated by driving.  Flare-ups also resulted in an additional limitation of activity.  The examiner noted that the Veteran did not have any assistive devices.  There was no swelling, redness or edema, but there was tenderness noted on palpation.  Range of motion for the right knee was flexion at 130 degrees and extension at 5 degrees.  Range of motion for the left knee was flexion at 125 degrees and extension at 5 degrees.

In June 2011, a clarification of the February 2011 VA examination was provided.  The examiner stated that range of motion for the right knee was flexion at 120 degrees.

In October 2011, the Veteran submitted a statement regarding the severity of her knee disability.  The Veteran stated that she had increasing pain and stiffness in her knees more frequently.  In addition, driving or riding in the car for extended periods of time caused more pain and stiffness and she had occasional shooting pain and some buckling in her knees.

In November 2011, the Veteran was afforded another VA examination for her knee increase claim.  The Veteran reported increased pain, stiffness, weakness and knees giving way.  The Veteran said she had flare-ups every day with sharp pain, achiness, stiffness and giving way with no warning.  She said that she woke up with stiff knees in the morning or when driving more than one to two hours, and that she was not able to do house work because they would swell.  The Veteran had trouble walking up and down stairs and cold weather made her knees ache more.  Range of motion for the right knee was flexion at 120 degrees and extension at 5 degrees.  Range of motion for the left knee was flexion at 115 degrees and extension at 5 degrees.  The Veteran had functional loss exhibited by pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The examiner noted that the Veteran had posterior and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner also noted that the Veteran had semilunar cartilage condition shown by frequent episodes of joint locking and joint pain.  The Veteran did not use assistive devices, but the examiner recommended bilateral knee braces.

In May 2014, the Veteran was afforded another VA examination for her knee increase claim.  The Veteran reported worsening pain and range of motion in both knees since the November 2011 VA examination.  She stated that she had developed bilateral hamstring pain behind the knees with prolonged standing or walking.  The Veteran suffered from daily flare-ups which were precipitated by standing more than ten minutes, squatting/kneeling, sitting with bended knee for more than five to ten minutes, walking over uneven terrain and walking more than fifty to seventy-five yards.  She was given bilateral knee braces but complained that they caused severe bilateral knee pain when used.  Range of motion for the right knee was flexion at 90 degrees and extension at 0 degrees.  Range of motion for the left knee was flexion at 65 degrees and extension at 0 degrees.  Functional loss was shown by less movement than normal, weakened movement, pain on movement, disturbance of locomotion and interference with sitting.  The Veteran had tenderness on palpation.  There was no instability and no history of recurrent patellar subluxation/dislocation.  The examiner noted a semilunar cartilage condition on the right knee shown by a meniscal tear, frequent episodes of joint pain and frequent episodes of joint effusion.

In July 2014, a clarification opinion regarding the February 2011, November 2011 and May 2011 VA examinations was provided because the opinions were conflicting.  Specifically, the February 2011 VA examination noted that extension for both knees was 5 degrees and there was no instability.  The November 2011 VA examination noted that extension for both knees was 5 degrees and there was posterior instability.  The May 2014 VA examination noted that both knees had 0 degrees extension and no instability.  The examiner then looked at the April 2013 MRI, which showed that both knees reported an intact ACL, PCL, MCL, and LCL.  Therefore, the examiner opined that based on the absence of any MRI evidence of ligamentous injury of either knee, it was less likely as not that there was truly any posterior instability present in both knees.

The Board notes that in July 2014, the RO proposed to decrease a rating for right and left knee instability from 10 percent to 0 percent, based on the May 2014 VA examination and the July 2014 clarification opinion.  In response to this proposal, the Veteran submitted a statement in September 2014, that due to her knee instability, in August 2014, her left knee gave way and she fell, hurting her back.

In May 2015, the Veteran was afforded another VA examination for her knee increase claim.  The Veteran stated that she still had achy pain in both knees and overall her pain was worse in the left knee.  The pain was chronic in nature.  The examiner noted that the Veteran was seeing a physical therapist for her back injury.  The Veteran could stand and walk fine but was bothered by prolonged periods of weight-bearing, and had pain with squatting or climbing steps.  The Veteran did not use knee braces because they increased her pain.  The Veteran stated that both knees would give out on occasion and suffered from flare-ups and functional loss.  Range of motion for the right knee was flexion at 130 degrees and extension at 0 degrees.  The examiner noted that this range of motion was likely within normal limits for her age.  Range of motion for the left knee was flexion at 120 degrees and extension at 0 degrees.  There was localized tenderness on palpation and functional loss because there was pain and less motion than normal.  There was no crepitus, recurrent subluxation, joint instability, semilunar cartilage condition or assistive devices.   

As noted above, in November 2016, the Veteran testified at a Board hearing regarding her claims.  The Veteran stated her knee braces helped with instability and occasionally helped with the pain if she adjusted the braces correctly.  Her knees swelled and ached and sometimes gave way.  The Veteran said that if she sat too long, her knees would become stiff and ached, and that in general, her knees ached practically every day.  The Veteran reported that she could not walk as far as she used to and could go up and down stairs but sometimes it became very painful.  She also felt instability once every three to four months, and stated that her range of motion had become limited, with some days better than others.  Flare-ups occurred about two to three times per week.  The Veteran's husband, H.G., testified that even when the Veteran did not see the doctor for her pain, he would help her by massaging the area.  The Veteran described her pain as excruciating at times.

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 . See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59  (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia. 

Regarding the Veteran's degenerative changes with chondromalacia patella, right knee, and degenerative changes with chondromalacia patella, left knee, a new opinion or examination and opinion needs to address the Veteran's lay statements of instability, including her August 2014 fall due to her left knee giving out, which caused her back injury.  In addition, the examiner must consider the Veteran's recent statements of worsening pain, as well as the conflicting reports of instability in the February 2011, November 2011 and May 2011 VA examinations.  The Board notes that despite the July 2014 clarification, the examiner based the opinion on an April 2013 MRI, and a more recent MRI should be conducted.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After any outstanding records have been received, regarding the Veteran's lower abdominal disorder, forward the Veteran's claims file to the February 2011 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, the examiner should provide a diagnosis, if possible, of the Veteran's lower abdominal disorder.  If the examiner is unable to provide a diagnosis, then the examiner must provide a response as to why a diagnosis cannot be rendered.  If the examiner is able to provide a diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the lower abdominal disorder was caused by or incurred during active duty service.

In determining whether the Veteran can be given an official diagnosis, the examiner should consider the different diagnoses provided in the past, including endometriosis, hysterectomy and irritable bowel syndrome.  If a diagnosis can be made, to determine the link to service, the examiner should look specifically to the Veteran's service treatment records which show numerous accounts of treatment for abdominal pain,   when formulating their opinion, as well as the Veteran's current medication/treatment and lay statements.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Regarding the Veteran's degenerative changes with chondromalacia patella, right knee, and degenerative changes with chondromalacia patella, left knee, schedule the Veteran for a VA examination to determine the current severity of her service-connected degenerative changes with chondromalacia patella, right knee, and degenerative changes with chondromalacia patella, left knee.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the right and left disabilities.  All appropriate tests and studies, including x-rays and range of motion studies of the right and left knees, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia, 28 Vet. App. 158).

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right and left knees.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In addition, the examiner must also consider the Veteran's statements regarding her instability, and her August 2014 fall, which she attributed to her left knee giving way.  If necessary, another MRI should be done to determine any cause for instability.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

4. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


